*273ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARTIN C.X. DOLAN of JERSEY CITY, who was admitted to the bar of this State in 1978, be publicly reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.15(b) (failure to safeguard property) in his handling of six matters and Rule l:20-3(f) (failure to cooperate with the District Ethics Committee), and the Board having further recommended that respondent practice under the supervision of a proctor and submit quarterly psychiatric reports to the Office of Attorney Ethics for a period of two years, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MARTIN C.X. DOLAN is hereby publicly reprimanded; and it is further
ORDERED that respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent submit quarterly psychiatric reports to the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
*274ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.